 


114 HR 229 IH: Biometric Exit Improvement Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 229 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2015 
Mrs. Miller of Michigan (for herself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To require the Secretary of Homeland Security to establish a biometric exit data system, and for other purposes. 
 
 
1.Short titleThe Act may be cited as the Biometric Exit Improvement Act of 2015.  2.Biometric exit data system (a)EstablishmentThe Secretary of Homeland Security shall— 
(1)not later than 180 days after the date of the enactment of this Act, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including— (A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs, of such a system; 
(B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department of Homeland Security;  (C)a consideration of training programs necessary to establish such a system; 
(D)a consideration of how such a system will affect wait times;  (E)information received after consultation with private sector stakeholders, including— 
(i)the trucking industry;  (ii)the airport industry; 
(iii)the airline industry;  (iv)the seaport industry; 
(v)the travel industry; and  (vi)the biometric technology industry; 
(F)a consideration of how trusted traveler programs in existence as of the date of the enactment of this Act may be impacted by, or incorporated into, such a system;  (G)defined metrics of success and milestones; 
(H)identified risks and mitigation strategies to address such risks; and  (I)a consideration of how other countries have implemented a biometric exit data system; 
(2)not later than two years after the date of the enactment of this Act, establish a biometric exit data system at— (A)the ten United States airports that support the highest volume of international air travel, as determined by available Federal flight data; 
(B)the ten United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and  (C)the ten United States land ports of entry that support the highest volume of pedestrian crossings, as determined by available Federal border crossing data; and 
(3)not later than three years after the date of the enactment of this Act, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report, in accordance with subsection (d), that analyzes the effectiveness of the biometric exit data system referred to in paragraph (1) at the ten international airports, the ten international seaports, and the ten international land ports of entry described in paragraph (2).  (b)Implementation (1)Pilot program at land ports of entry for non-pedestrian outbound traffic (A)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security, in collaboration with industry stakeholders and the head of a university-based center of excellence with prior expertise in border security and counterterrorism, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern border and at at least one land port of entry on the northern border, and including in at least one passenger vehicle lane. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following: 
(i)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.  (ii)The infrastructure required to carry out clause (i). 
(iii)The effects of such pilot program on legitimate travel and trade.  (iv)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic. 
(v)Its effectiveness in combating terrorism.  (B)GAO reviewNot later than 30 days after the conclusion of the pilot program under subparagraph (A), the Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, shall submit the results of the determinations made pursuant to such subparagraph to the Government Accountability Office for review. Not later than 90 days after the Government Accountability Office receives such results, the Comptroller General of the United States shall submit to the Secretary of Homeland Security and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of such results. 
(C)OperationNot later than 90 days after receiving the GAO review referred to in subparagraph (B), the Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, shall, based on such review and the results of the determinations under subparagraph (A), submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan, with an integrated master schedule, to implement a biometric exit data system at all land ports of entry for non-pedestrian outbound traffic.  (2)At land ports of entry for non-pedestrian outbound traffic (A)In generalNot later than three years after submitting the integrated master schedule referred to in paragraph (1)(C), the Secretary of Homeland Security shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of non-pedestrian outbound traffic. 
(B)Extension 
(i)CollaborationThe Secretary of Homeland Security shall collaborate with the head of a university-based center of excellence with prior expertise in border security and counterterrorism and with the head of a national laboratory within the Department of Homeland Security laboratory network with prior expertise in border security and counterterrorism regarding extensions of the initial date specified in subparagraph (A) if any of the conditions described in clause (ii) exist.  (ii)ConditionsThe Secretary of Homeland Security may extend by two years the initial date specified in subparagraph (A), and may renew such extension in additional two year increments, if the Secretary, after the collaboration described in clause (i), certifies to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that any of the following conditions exist: 
(I)Systems to collect biometric data cannot be purchased, deployed, or operated at land ports of entry by the initial deadline specified in subparagraph (A).  (II)The 15 land ports of entry that support the highest volume of international travel, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems referred to in subclause (I). 
(III)Use of systems referred to in subclause (I) will substantially impact crossing times or the flow of cargo.  (3)At air and sea ports of entryNot later than five years after the date of the enactment of this Act, the Secretary of Homeland Security shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry. 
(4)At land ports of entry for pedestriansNot later than five years after the date of the enactment of this Act, the Secretary of Homeland Security shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of pedestrians.  (c)Effects on air, sea, and land transportationThe Secretary of Homeland Security, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation. 
(d)DeterminationIn making the analysis required under subsection (a)(3), the Secretary of Homeland Security shall consider the effects of the collection of biometric data under this section on wait times for air and sea travelers and any other significant disruption to the movement of people or cargo in air or sea transportation.  (e)Termination of proceedingNotwithstanding any other provision of law, the Secretary of Homeland Security shall, on the date of the enactment of this Act, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure, issued on April 24, 2008 (73 C.F.R. 22065; DHS Docket No. 2008–0039). 
(f)Data-MatchingThe biometric exit data system established under this section shall— (1)require that the biometric data that was obtained for a person upon entry to the United States is matched against the biometric data of such person when such person exits the United States; 
(2)leverage the infrastructure and databases of the current entry system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and  (3)be interoperable with, and allow matching against, other Federal databases that store biometrics of known or suspected terrorists. 
(g)Scope 
(1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data for all categories of individuals who are required to provide biometric entry data.  (2)ExceptionThis section shall not apply in the case of a citizen of the United States. 
(h)Collection of dataThe Secretary of Homeland Security may not require any non-Federal person to collect biometric data pursuant to the biometric exit data system established under this section, except through a contractual agreement.  (i)Multi-Modal collectionIn carrying out subsections (a)(1) and (b), the Secretary of Homeland Security shall make every effort to collect biometric data using additional modes of biometric technology. 
 
